 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3
     PHONE (559) 233-2900
 4   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant,
 7                         MAXIMILIANO FARIAS-MARTINEZ

 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    THE UNITED STATES OF AMERICA,                    Case No. 1:17-CR-000159-DAD
13                       Plaintiff,
14           v.                                        STIPULATION TO CONTINUE
                                                       SENTENCING AND ORDER
15    MAXIMILIANO FARIAS-MARTINEZ,
16                       Defendant.
17

18          TO:     THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S
19   OFFICE and/or ITS REPRESENTATIVES:
20          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective

21   clients that the Sentencing hearing currently on calendar for January 22, 2019, at 10:00 a.m., be

22   continued to February 25, 2019, at 10:00 a.m., or as soon thereafter as is convenient to the court’s

23   calendar.

24          IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including

25   the filing informal and formal objections to the Pre-Sentence Investigation Report, shall be

26   rescheduled in accordance with the local rules.

27

28
 1          This continuance is requested by counsel for Defendant, MAXIMILIANO FARIAS-

 2   MARTINEZ, due to the fact that additional time is needed for counsel to meet with the Defendant

 3   to review the Presentence Investigation Report.

 4          Counsel for Defendant has corresponded with Assistant U.S. Attorney, KAREN

 5   ESCOBAR, who has no objection to this continuance.

 6   Dated: December 19, 2018.            Respectfully Submitted,
 7                                        NUTTALL COLEMAN & DRANDELL
 8                                        /s/ Mark W. Coleman
 9                                        MARK W. COLEMAN
                                          Attorney for Defendant,
10                                        MAXIMILIANO FARIAS-MARTINEZ
11   Dated: December 19, 2018.            UNITED STATES ATTORNEY’S OFFICE
12                                        /s/ Karen Escobar
13                                        KAREN ESCOBAR
                                          Assistant U.S. Attorney
14
                                               *******
15

16                                            ORDER

17

18          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

19   set for Monday, January 22, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd be continued

20   to Monday, February 25, 2019, at 10:00 a.m.

21   IT IS SO ORDERED.
22
        Dated:    December 20, 2018
23                                                     UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       2
